IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-30608



     ROBERT McNEAL,

                                             Plaintiff-Appellant,

            versus


     BAR S FOOD CO.; ET AL.,

                                             Defendants,

     AMERICAN MOTORISTS INSURANCE CO.;
     BAR S FOODS CO., erroneously named as
     Bar S Food Company,

                                             Defendants-Appellees.




         Appeal from the United States District Court for the
                 Western District of Louisiana, Monroe
                              (95-CV-656)

                            March 11, 1997

Before GARWOOD, WIENER and DeMOSS, Circuit Judges.*

PER CURIAM:

     After considering the briefs and argument of counsel, and the

record, this Court concludes that summary judgment was properly

entered in favor of defendant Bar S Foods Company.         The summary

judgment record taken as a whole does not suffice to reasonably



     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
support an   affirmative   factual       finding——as    opposed   to   a   mere

suspicion, speculation, or conjecture——either that the bologna was

actually toxic or that what plaintiff suffered from was actually

food poisoning.



                                                       AFFIRMED




                                     2